DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020, has been entered.
 
Claims 1, 2, 6, 8, 11, 15, 17, 18, 26, 28, and 30 are amended.
Claims 1-4, 6, 8, 9, 11, 12, 14-18, 20, 22-26, and 28-30 are pending.

Response to Remarks/Amendments
35 USC §101 Rejection
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, and compares the claims to relevant case law.  As an initial matter, the Examiner points out that MPEP §2106 provides the basis for the rejection in this Office Action.  The Examiner kindly requests that the Applicant refer to rules in the MPEP, not case law, in future correspondence regarding prosecution in this case.  However, the Examiner will fully address the Applicant’s Remarks with the response, below.
The Applicant contends that the claims are similar to claims in Core Wireless, because the claims involve the use of a graphical user interface.  In response, the Examiner submits that the present claims merely use a graphical user interface for reporting information.  The graphical user interface amounts to generic computer hardware; therefore, it does not provide a practical application of the identified abstract idea.  In contrast, the claims from Core Wireless involved an improvement to a graphical user interface that is rooted in computer technology.   The present claims do not provide a solution to a problem that is rooted in computer technology.   
The Applicant additionally contends that the claims do not recite a judicial exception.  The Examiner respectfully disagrees.  The claims are directed to identifying tasks in documents, which is an abstract idea, as explained in the rejection, below.
The Applicant additionally contends that the claims are subject matter eligible because they recite subject matter that is similar to subject matter from DDR Holdings.  In response, the Examiner submits that the claims in DDR Holdings provided a unique solution involving hyperlinks that is rooted in computer technology.  In contrast, the present claims merely use links for reporting information.  See exemplary claim 8; “wherein the information comprises a link to an online service enabling the individual to perform the task.”  The provided link merely contains additional task information.  The Applicant refers to claim 1 in the Remarks.  See Remarks p. 19.  However, the language to which the Applicant refers, particularly the language underlined for emphasis, merely provide steps for identifying and presenting task information.  In contrast, the claims from DDR recited a challenge particular to the Internet.  The present claims recite steps for identifying tasks in unstructured language, which is not rooted in computer technology.  The claims do recite “electronic communications” (see exemplary claim 1), but the electronic communications merely provide a technological environment for implementing the abstract idea.  The field of use is insufficient to provide a practical application or significantly more than an abstract idea.  See MPEP §2106.05(h).  The Applicant asserts that there is no corresponding manual equivalent to the claimed process, but clearly, a human being reading a communication could identify a task in said communication.  
The Applicant further submits that the claims integrate the abstract idea of identifying tasks in documents into a practical application.  According to the Applicant, the claims recite steps for increasing the accuracy and efficiency of identifying tasks in documents.  However, the Applicant does not point to any particular element from the claims or the specification that 
The Applicant additionally asserts that the ordered combination of elements transforms the claim under the heading, ‘Step 2B.’  The Examiner interprets this to refer to the test of whether the claims recite significantly more.  In MPEP §2106.05, subsections (a)-(h) deal specifically with that a claim amounts to significantly more than an abstract idea.  These subsections include improvements to the functioning of a computer, recitation of a particular machine, particular transformation, and ‘meaningful limitations.’ The Applicant appears to references subsection (e): Other Meaningful Limitations.  The test in this subsection is whether additional elements provide an inventive concept to the claims as a whole.  The analysis below considers each and every limitation of the claims individually and as a whole in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  No apparent inventive concept is recited.  In contrast to the Applicant’s assertions (see Remarks p. 25), the claims only recite generic computer hardware.  Therefore, the claimed process is implemented by a generic computer.  The Examiner does not conclude that the claimed invention is conventional.  However, each and every element of the claims, aside from the ‘additional elements,’ are part of the abstract idea of identifying tasks in documents.  The additional elements do not provide a practical application of the abstract idea or significantly more than an abstract idea.  The analysis in 35 USC §101 is separate and distinct from a prior art analysis under 35 USC §102/103.
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §103 Rejection
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  All arguments are moot in light of the updated rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-4, 6, 8, 9, 11, 12, 14-18, 20, 22-26, and 28-30 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-4, 6, 8, 9, 11, 12, 14-18, 20, 22-26, and 28-30 are all directed to one of the four statutory categories of invention, the claims are directed to identifying tasks in documents (as evidenced by exemplary claim 1; “identifying . . . a task to be performed by the individual based . . . on [ ] content of [ ] electronic communications”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a)(2).  The limitations of exemplary claim 1 include:  “ascertaining . . . task extraction preferences,” “monitoring . . . electronic communications,” “identifying . . . a task to be performed by the individual based . . . on [ ] content of the electronic communications,” “identifying . . . a second task to be performed . . . based . . . on a [ ] message,” “identifying . . . a set of individuals,” “identifying a first potential match;” “identifying . . . a second potential match;” “selecting the first contact;” “storing . . . information pertaining to the task . . . and [ ] an indication of the first contact,” “storing . . . second information pertaining to the second task,” and “providing . . . at least a portion of the information pertaining to the task and at least a 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (processors in claim 1, a computer readable medium in claim 8, and a processor and memory in claim 15). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (processors in claim 1, a computer readable medium in claim 8, and a processor and memory in claim 15) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0174185 A1 to Rawat et al. (hereinafter ‘RAWAT’) in view of US 2015/0186369 A1 to Yan et al. (hereinafter ‘YAN’), US 2014/0244242 A1 to Galvin, Jr et al. (hereinafter ‘GALVIN’), and US 2012/0265528 A1 to Gruber et al. (hereinafter ‘GRUBER’).

Claim 8 (Currently Amended)
RAWAT discloses a computer program product comprising at least one non- transitory computer readable storage medium having computer program instructions stored thereon (see abstract; computer program code from a central server), the computer program instructions being configured such that, when executed by one or more processors, the computer program instructions cause the one or more processors to: 
ascertain, from a user profile of an individual, task extraction preferences of the individual (see again abstract; user preferences data), the task extraction preferences indicating at least one source from which electronic communications transmitted between the individual and at least one other individual are to be monitored (see abstract; selectively extract data from identified types of correspondence, and forwards extracted data in accordance with user preferences data.  See also ¶[0091]; date and time of an upcoming event extracted from an e-mail reminder and exported the user’s schedule or calendar), 
the at least one source including at least one of: a social network account of the individual that is a recipient of one or more electronic communications (see ¶[0018]; chat messages may be accessible through a social network such as Facebook.  See also ¶[0044]; social accounts); 
or a phone number of a device that is a recipient of one or more electronic communications (see ¶[0049]; meaningful information may be extracted from the email.  See also ¶[0018], [0020], and [0039]; certain messages may be accessible through sms, a word processing service, and e-mail.  Contacts may be accessible through a phone’s contact list. Phone numbers may be associated with e-mail addresses that belong to the same contact).
RAWAT further discloses monitor from the at least one source the electronic communications, transmitted between the individual and the at least one other individual, according to the task extraction preferences of the individual (see again abstract; selectively extract data from identified types of correspondence, and forwards  extracted data in accordance with user preferences data.  See also ¶[0091]; date and time of an upcoming event extracted from an e-mail reminder and exported the user’s schedule or calendar).
RAWAT does not specifically disclose, but YAN discloses, wherein the monitoring comprises monitoring electronic communications received via the social network account (see ¶[0018]; chat messages may be accessible through a social network such as Facebook.  See also ¶[0044]; social accounts) and monitoring electronic communications received via the phone number (see ¶[0049]; meaningful information may be extracted from the email.  See also ¶[0018], [0020], and [0039]; certain messages may be accessible through sms, a word processing service, and e-mail.  Contacts may be accessible through a phone’s contact list. Phone numbers may be associated with e-mail addresses that belong to the same contact).
RAWAT does not specifically disclose, but GALVIN discloses, identify a task to be performed by the individual  based, at least in part, on content of one or more of the electronic communications transmitted between the individual and the at least one other individual (see ; and
store information pertaining to the task such that the task is added to a list or a calendar associated with the individual (see ¶[0049]; use a calendaring function to create a task in a to-do list that may include the delegated task of user 46).
The combination of RAWAT and GALVIN does not specifically disclose, but GRUBER discloses, wherein the information comprises a link to an online service enabling the individual to perform the task (see ¶[0017]-[0019] and [0120]; automate the use of data and services over the internet to reserve things to do.  Use interface input such as buttons and links and calendar usage).
RAWAT discloses a method of automating data capture from electronic correspondence that employs user preferences data that includes extraction of meetings and events that are maintained in a calendar (see abstract and ¶[0091]).  GALVIN discloses a method for identifying content in a document, including tasks, that includes a calendaring function (see ¶[0049]).  GRUBER discloses a virtual assistant that automatically makes reservations using calendar and application usage and history (see ¶[0019].  It would have been obvious to make reservations based on calendar entries as taught by GRUBER in the system executing the method of RAWAT since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
RAWAT does not specifically disclose, but GALVIN discloses, provide, for presentation via a client device, at least a portion of the information pertaining to the task individual (see ¶[0049]; use a calendaring function to create a task in a to-do list that may include the delegated task of user 46).
,
  
Claim 11 (Currently Amended)
The combination of RAWAT, YAN, GALVIN, and GRUBER discloses the computer program product as recited in claim 8.
RAWAT does not specifically disclose, but GRUBER discloses, wherein the task comprises making a reservation at a restaurant and the link is to an online restaurant reservation service (see ¶[0017]-[0019] and [0120]-[0122]; automate the use of data and services over the internet to reserve things to do, including but not limited to restaurants and bars.  Use interface input such as buttons and links and calendar usage).
RAWAT discloses a method of automating data capture from electronic correspondence that employs user preferences data that includes extraction of meetings and events that are maintained in a calendar (see abstract and ¶[0091]).  GRUBER discloses a virtual assistant that automatically makes reservations using calendar and application usage and history (see ¶[0019].  It would have been obvious to make reservations based on calendar entries as taught by GRUBER in the system executing the method of RAWAT since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 (Previously Presented)
The combination of RAWAT, YAN, GALVIN, and GRUBER discloses the computer program product as recited in claim 8.
RAWAT does not specifically disclose, but GALVIN discloses, wherein the electronic communications comprise a digital voice message, and wherein identifying a task to be performed comprises converting the digital voice message to text and performing natural language processing on the text (see ¶[0042] and [0054]; use semantic analysis.  See also ¶[0041]; uses pattern matching techniques).
RAWAT discloses a method of automating data capture from electronic correspondence that employs user preferences data that includes extraction of meetings and events (see abstract and ¶[0091]).  GALVIN discloses a method for identifying content in a document, including tasks by using semantic analysis and pattern matching techniques.  It would have been obvious for one of ordinary skill in the art at the time of invention to include task extraction through semantic analysis as taught by GALVIN in the system executing the method of RAWAT with the motivation to capture preferred data about events from correspondence.  

Claim 14 (Previously Presented)
The combination of RAWAT, YAN, GALVIN, and GRUBER discloses the computer program product as recited in claim 8.
RAWAT does not specifically disclose, but GALVIN discloses, wherein identifying the task see ¶[0005]; a computing system includes a processor and a memory configured to perform operations comprising identifying content in a document.  An action item is generated), storing the information pertaining to the task (see again ¶[0049]; create a task in a to-do list), and providing at least a portion of the information pertaining to the task are performed without human intervention (see ¶[0005]; a computing system includes a processor and a memory .
RAWAT discloses a method of automating data capture from electronic correspondence that employs user preferences data that includes extraction of meetings and events (see abstract and ¶[0091]).  GALVIN discloses a method for identifying content in a document, including tasks (see ¶[0049]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include task extraction as taught by GALVIN in the system executing the method of RAWAT with the motivation to capture preferred data about events from correspondence.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0174185 A1 to RAWAT et al., in view of US 2015/0186369 A1 to YAN et al., US 2014/0244242 A1 to GALVIN et al., and US 2012/0265528 A1 to GRUBER et al. as applied to claim 8 above, and further in view of US 2007/0073810 A1 to Adams et al. (hereinafter ‘ADAMS’).

Claim 9 (Previously Presented)
The combination of RAWAT, YAN, GALVIN, and GRUBER discloses the computer program product as recited in claim 8.
The combination of RAWAT, YAN, GALVIN, and GRUBER does not explicitly disclose, but ADAMS discloses, wherein the electronic communications comprise an electronic message transmitted by the individual, wherein identifying the task includes extracting the task from the electronic message transmitted by the individual (see ¶[0018]; a storage storing electronic messages sent or received by the device, and input fields that are automatically populated from information extracted from a selected electronic message stored in storage).
.

Claims 15, 20, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0174185 A1 to RAWAT et al. in view of US 2011/0289451 A1 to Fischer (hereinafter ‘FISCHER’), US 2014/0244242 A1 to GALVIN et al., US 2014/0164372 A1 to Bitonti et al. (hereinafter ‘BITONTI’), and US 2017/0004396 A1 to Ghotbi et al. (hereinafter ‘GHOTBI’).

Claim 15 (Currently Amended)
RAWAT discloses an apparatus, comprising: one or more processors; and one or more memories storing thereon computer-readable instructions (see abstract; computer program code from a central server) configured to: ascertain, from a user profile of an individual, task extraction preferences of the individual (see again abstract; user preferences data).
RAWAT does not explicitly disclose, but FISCHER discloses, the task extraction preferences comprising a screen location preference indicating one or more locations within a screen of a client device of the individual for displaying one or more tasks (see ¶[0047]; customize the appearance and location of notifications on the screen, and provide positional and other preferences for subsequent notifications to be displayed).

RAWAT further discloses the task extraction preferences indicating at least one source from which electronic communications transmitted between the individual and at least one other individual are to be monitored (see abstract; selectively extract data from identified types of correspondence, and forwards extracted data in accordance with user preferences data.  See also ¶[0091]; date and time of an upcoming event extracted from an e-mail reminder and exported the user’s schedule or calendar), the at least one source including at least one of: 
a user account, of the individual, that is a recipient of one or more electronic communications (see ¶[0020]; a user having a registered account with the system may be provided with a universal e-mail address to which all correspondence may be directed); or a device; and
monitor from the at least one source the electronic communications, transmitted between the individual and the at least one other individual, according to the task extraction preferences of the individual (see again abstract; selectively extract data from identified types of correspondence, and forwards extracted data in accordance with user preferences data.  See also ¶[0091]; date and time of an upcoming event extracted from an e-mail reminder and exported the user’s schedule or calendar).
RAWAT does not specifically disclose, but GALVIN discloses, identify a task to be performed by the individual,  based, at least in part, on content of one or more of the electronic communications transmitted between the individual and the at least one other individual (see . 
RAWAT does not specifically disclose, but BITONTI discloses, identify, from at least one of the content of the one or more of the electronic communications or metadata associated with the one or more of the electronic communications, a set of individuals for whom or with whom the task is to be performed by the individual (see ¶[0031]; George selecting the phone conversation with Tom “Are you coming to the 3pm meeting with Harry would cause a calendar lookup for a meeting with Tom and Harry finding a meeting with harry@corp.com); 
identify a first potential match between a first individual in the set of individuals and a first contact in a contact list of the individual (see abstract; Harry Jones); 
identify a second potential match between the first individual in the set of individuals and a second contact in the contact list of the individual (see abstract; Harry Smith); and
responsive to determining that two or more similar contacts, comprising the first contact and the second contact, are identified as potential matches for the first individual in the set of individuals, select the first contact but not the second contact from among the two or more similar contacts based on a determination that a first frequency with which the individual communicates with the first contact via at least one of a user account or the client device is greater than a second frequency with which the individual communicates with the second contact via at least one of the user account or the client device (see abstract and ¶[0008] & [0058]-[0059]; disambiguation based on the frequency of communication with that name).
RAWAT discloses a method and system of automating data capture from electronic correspondence that includes parsing and filtering of messages that displays the results to a user in a desired format (see abstract).  BITONTI discloses resolution of contact names in 
RAWAT further discloses store information pertaining to the task such that the task is added to a list or a calendar associated with the individual (see ¶[0049]; use a calendaring function to create a task in a to-do list that may include the delegated task of user 46)
RAWAT does not specifically disclose, but GHOTBI discloses, wherein the information comprises a link to the content from which the task was identified (see ¶[0089]; the task reminder may include a link to the source of the task (an email or text message.  See also ¶[0001], [0024] and [0076]; an update to a calendar and a reminder added to a list.  See also ¶[0040]; social media applications).
RAWAT discloses a method and system of automating data capture from electronic correspondence that includes parsing and filtering of messages that displays the results to a user in a desired format (see abstract).  GHOTBI discloses a user-specific task reminder engine that provides links to tasks originating from source correspondence.  It would have been obvious to include the links as taught by GHOTBI in the system executing the method of RAWAT with the motivation to provide filtered content and associated source content to a user.  
RAWAT further discloses (ii) an indication of the first contact selected for the first individual in the set of individuals for whom or with whom the task is to be performed by the individual (see abstract; display the manipulated data to a user in a desired format).
RAWAT does not specifically disclose, but GALVIN discloses, provide, for presentation via the client device at the one or more locations within the screen of the client device, the information pertaining to the task (see ¶[0031]-[0032] and Fig. 1; a computer that interfaces with the data store and an application that is accessed via client applications.  See again ¶[0049]; client application may include a calendaring function).


Claim 20 (Previously Presented)
The combination of RAWAT, FISCHER, GALVIN, BITONTI, and GHOTBI discloses the apparatus as recited in claim 15.
RAWAT does not specifically disclose, but GALVIN discloses, wherein identifying the task see ¶[0005]; a computing system includes a processor and a memory configured to perform operations comprising identifying content in a document.  An action item is generated), storing the information pertaining to the task (see again ¶[0049]; create a task in a to-do list), and providing at least a portion of the information pertaining to the task are performed without human intervention (see ¶[0005]; a computing system includes a processor and a memory configured to perform operations comprising identifying content in a document.  An action item is generated).
RAWAT discloses a method of automating data capture from electronic correspondence that employs user preferences data that includes extraction of meetings and events (see abstract and ¶[0091]).  GALVIN discloses a method for identifying content in a document, including tasks (see ¶[0049]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include task extraction as taught by GALVIN in the system executing the method of RAWAT with the motivation to capture preferred data about events from correspondence.  

Claim 24 (Previously Presented)
The combination of RAWAT, FISCHER, GALVIN, BITONTI, and GHOTBI discloses the apparatus as recited in claim 15.
RAWAT further discloses, the information identifying a particular source from which the task was identified; the information being provided identifying the particular source from which the task was identified (see ¶[0020]; a user having a registered account with the system may be provided with a universal e-mail address to which all correspondence may be directed), the particular source including a particular client device or a particular user account of the individual (see ¶[0010] and [0018]; correspondence delivered to an email account of a user).

Claim 25 Previously Presented)
The combination of RAWAT, FISCHER, GALVIN, BITONTI, and GHOTBI discloses the apparatus as recited in claim 24.
RAWAT further discloses the particular source further including a particular message transmitted by a particular individual to the individual or by the individual to a particular set of individuals (see ¶[0067]-[0068]; some email addressed to multiple recipients).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0174185 A1 to RAWAT et al., in view of US 2011/0289451 A1 to FISCHER, US 2014/0244242 A1 to GALVIN et al., US 2014/0164372 A1 to BITONTI et al., and US 2017/0004396 A1 to GHOTBI et al. as applied to claim 15 above, and further in view of US 2010/0005087 A1 to Basco et al. (hereinafter ‘BASCO’).

Claim 16 (Previously Presented)
the apparatus as recited in claim 15.
RAWAT further discloses wherein the electronic communications comprise an electronic message transmitted by the individual to at least one individual or an electronic message received by the individual from another individual (see abstract; capture data from email)
The combination of RAWAT, FISCHER, GALVIN, BITONTI, and GHOTBI does not specifically disclose, but BASCO discloses the task extraction preferences indicating whether the individual would like tasks extracted from at least some electronic communications that have been transmitted by the individual (see¶[0082]; identify information to be included in the semantic context by clicking on files or folders to select the information and make it available for the analyzer module).
RAWAT discloses a method of automating data capture from electronic correspondence that employs user preferences data that includes extraction of meetings and events (see abstract and ¶[0091]).  GALVIN discloses a method for identifying natural language content in a document including tasks (see abstract and ¶[0049]).  BASCO discloses semantic analysis of emails that includes user selection of folders for analysis.  It would have been obvious for one of ordinary skill in the art at the time of invention to include folder selection as taught by BASCO in the system executing the method of GALVIN with the motivation to capture preferred data.  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0174185 A1 to RAWAT et al. in view of US 2011/0289451 A1 to FISCHER, US 2014/0244242 A1 to GALVIN et al., US 2014/0164372 A1 to BITONTI et al., and US 2017/0004396 A1 to GHOTBI et al. as applied to claim 15 above, and further in view of US 2012/0265528 A1 to GRUBER et al.

Claim 17 (Currently Amended)
the apparatus as recited in claim 15.
The combination of RAWAT, FISCHER, GALVIN, BITONTI, and GHOTBI does not specifically disclose, but GRUBER discloses, wherein the task comprises making a reservation and the information comprises a second link to an online reservation service (see ¶[0017]-[0019] and [0120]; automate the use of data and services over the internet to reserve things to do.  Use interface input such as buttons and links and calendar usage).
RAWAT discloses a method of automating data capture from electronic correspondence that employs user preferences data that includes extraction of meetings and events that are maintained in a calendar (see abstract and ¶[0091]).  GRUBER discloses a virtual assistant that automatically makes reservations using calendar and application usage and history (see ¶[0019].  It would have been obvious to make reservations based on calendar entries as taught by GRUBER in the system executing the method of RAWAT since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 (Currently Amended)
The combination of RAWAT, FISCHER, GALVIN, BITONTI, GHOTBI and GRUBER discloses the apparatus as recited in claim 17.
RAWAT does not explicitly disclose, but GRUBER discloses, wherein the task comprises making a reservation and the information comprises a second link to an online reservation service (see ¶[0017]-[0019] and [0120]-[0122]; automate the use of data and services over the internet to reserve things to do, including but not limited to restaurants and bars.  Use interface input such as buttons and links and calendar usage).
.

Claims 1, 3, 4, 6, 23, 26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0174185 A1 to RAWAT et al. in view of US 2011/0289451 A1 to FISCHER, US 2015/0186369 A1 to YAN et al., US 2014/0244242 A1 to GALVIN et al., US 2014/0164372 A1 to BITONTI et al., US 2017/0004396 A1 to GHOTBI et al., and US 2012/0265528 A1 to GRUBER et al.

Claim 1 (Currently Amended)
RAWAT discloses a method, comprising: ascertaining, by at least one processor (see abstract; computer program code from a central server) from a user profile of an individual, task extraction preferences of the individual (see again abstract; user preferences data), the task extraction preferences comprising a negative preference indicative of an exclusion (see ¶[0023]; electronic correspondence may be parsed for content and filtered according to user preferences.  Examiner Note: the presence of a filter implies an exclusion), a message extraction preference providing for an extraction of at least one task from at least one message that has not been opened (see again ¶[0023]; electronic correspondence may be parsed for 
RAWAT does not explicitly disclose, but FISCHER discloses, and a screen location preference indicating one or more locations within a screen of a client device of the individual for displaying one or more tasks (see ¶[0047]; customize the appearance and location of notifications on the screen, and provide positional and other preferences for subsequent notifications to be displayed).
RAWAT discloses a method and system of automating data capture from electronic correspondence that includes parsing and filtering of messages that displays the results to a user in a desired format (see abstract).  FISCHER discloses customizing user notifications for display on an interface.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the notification customization as taught by FISCHER in the system executing the method of RAWAT with the motivation to display extracted information to a user in a notification format. 
RAWAT further discloses the task extraction preferences indicating at least one source from which electronic communications transmitted between the individual and at least one or more other individuals are to be monitored (see abstract; selectively extract data from identified types of correspondence, and forwards extracted data in accordance with user preferences data.  See also ¶[0091]; date and time of an upcoming event extracted from an e-mail reminder and exported the user’s schedule or calendar), 
RAWAT does not specifically disclose, but YAN discloses, the at least one source including:  a social network account of the individual that is a recipient of one or more electronic communications (see ¶[0018]; chat messages may be accessible through a social network such as Facebook.  See also ¶[0044]; social accounts); and
a phone number of a device that is a recipient of one or more electronic communications (see ¶[0049]; meaningful information may be extracted from the email.  See also ¶[0018], .
RAWAT further discloses monitoring, by the at least one processor from the at least one source (see ¶[0005]; a processor), the electronic communications, transmitted between the individual and the one or more other individuals, according to the task extraction preferences of the individual (see again abstract; selectively extract data from identified types of correspondence, and forwards extracted data in accordance with user preferences data.  See also ¶[0091]; date and time of an upcoming event extracted from an e-mail reminder and exported the user’s schedule or calendar).
RAWAT does not specifically disclose, but YAN discloses, wherein the monitoring comprises monitoring electronic communications received via the social network account (see ¶[0018]; chat messages may be accessible through a social network such as Facebook.  See also ¶[0044]; social accounts) and monitoring electronic communications received via the phone number (see ¶[0049]; meaningful information may be extracted from the email.  See also ¶[0018], [0020], and [0039]; certain messages may be accessible through sms, a word processing service, and e-mail.  Contacts may be accessible through a phone’s contact list. Phone numbers may be associated with e-mail addresses that belong to the same contact).
RAWAT does not specifically disclose, but GALVIN discloses, identifying, by the at least one processor (see abstract and ¶[0005]; a method and computer system including a processor), a task to be performed by the individual (see abstract, ¶[0001], [0032], & [0049], and Fig. 1; create a task in a to-do list that may include the delegated task of user 46 in an unstructured message (emails, instant messages, etc.)).
RAWAT does not specifically disclose, but YAN discloses, based, at least in part, on social network content of the electronic communications received via the social network account 
RAWAT does not specifically disclose, but YAN discloses, identifying, by the at least one processor, a second task to be performed by the individual based, at least in part, on a short message service (SMS) message of the electronic communications received via the phone number (see ¶[0049]; meaningful information may be extracted from the email.  See also ¶[0018], [0020], and [0039]; certain messages may be accessible through sms, a word processing service, and e-mail.  Contacts may be accessible through a phone’s contact list. Phone numbers may be associated with e-mail addresses that belong to the same contact).
RAWAT discloses a method and system of automating data capture from electronic correspondence that includes parsing and filtering of messages (see abstract).  YAN discloses a method of identifying data associated with a user that includes extracting information from messages from contacts with associated phone number and e-mail addresses.  It would have been obvious for one of ordinary skill in the art to associate phone numbers and messages with contacts as taught by YAN in the system executing the method of RAWAT with the motivation to identify content in correspondence associated with certain contacts.  
RAWAT does not specifically disclose, but BITONTI discloses, identifying, by the at least one processor and from at least one of the social network content of the electronic communications received via the social network account or metadata associated with the electronic communications received via the social network account, a set of individuals for whom or with whom the task is to be performed by the individual (see ¶[0031]; George selecting the phone conversation with Tom “Are you coming to the 3pm meeting with Harry would cause a calendar lookup for a meeting with Tom and Harry finding a meeting with harry@corp.com); 
identifying, by the at least one processor, a first potential match between a first individual in the set of individuals and a first contact in a contact list of the individual (see abstract; Harry Jones); 
identifying, by the at least one processor, a second potential match between the first individual in the set of individuals and a second contact in the contact list of the individual (see abstract; Harry Smith); and
responsive to determining that two or more similar contacts, comprising the first contact and the second contact, are identified as potential matches for the first individual in the set of individuals, selecting the first contact but not the second contact from among the two or more similar contacts based on a determination that a first frequency with which the individual communicates with the first contact via at least one of a user account or the client device is greater than a second frequency with which the individual communicates with the second contact via at least one of the user account or the client device (see abstract and ¶[0008] & [0058]-[0059]; disambiguation based on the frequency of communication with that name).
RAWAT discloses a method and system of automating data capture from electronic correspondence that includes parsing and filtering of messages that displays the results to a user in a desired format (see abstract).  BITONTI discloses resolution of contact names in messages through disambiguation based on frequency of communication.  It would have been obvious to include the disambiguation method as taught by BITONTI in the system executing the method of RAWAT with the motivation to parse and filter messages from electronic correspondence.
RAWAT does not specifically disclose, but GALVIN discloses, storing, by the at least one processor (see ¶[0005]; a computing system includes a processor and memory), information pertaining to the task such that the task is added to a list or a calendar associated with the individual (see ¶[0049]; use a calendaring function to create a task in a to-do list that may include the delegated task of user 46).
RAWAT does not specifically disclose, but GHOTBI discloses, wherein the information comprises (i) a link to the social network content from which the task was identified (see ¶[0089]; the task reminder may include a link to the source of the task (an email or text message.  See also ¶[0001], [0024] and [0076]; an update to a calendar and a reminder added to a list.  See also ¶[0040]; social media applications).
RAWAT discloses a method and system of automating data capture from electronic correspondence that includes parsing and filtering of messages that displays the results to a user in a desired format (see abstract).  GHOTBI discloses a user-specific task reminder engine that provides links to tasks originating from source correspondence.  It would have been obvious to include the links as taught by GHOTBI in the system executing the method of RAWAT with the motivation to provide filtered content and associated source content to a user.  
RAWAT further discloses (ii) an indication of the first contact selected for the first individual in the set of individuals for whom or with whom the task is to be performed by the individual (see abstract; display the manipulated data to a user in a desired format).
RAWAT does not specifically disclose, but GALVIN discloses, storing, by the at least one processor (see ¶[0005]; a computing system includes a processor and memory), second information pertaining to the second task such that the second task is added to the list or the calendar associated with the individual (see ¶[0049]; use a calendaring function to create a task in a to-do list that may include the delegated task of user 46), 
The combination of RAWAT and GALVIN does not specifically disclose, but GRUBER discloses, wherein the second information comprises a second link to an online service enabling the individual to perform the second task (see ¶[0017]-[0019] and [0120]; automate the use of data and services over the internet to reserve things to do.  Use interface input such as buttons and links and calendar usage).

RAWAT does not specifically disclose, but GALVIN discloses, providing, by the at least one processor for presentation via the client device at the one or more locations within the screen of the client device, at least a portion of the information pertaining to the task and at least a portion of the second information pertaining to the second task (see ¶[0031]-[0032] and Fig. 1; a computer that interfaces with the data store and an application that is accessed via client applications.  See again ¶[0049]; client application may include a calendaring function).
RAWAT discloses a method of automating data capture from electronic correspondence that employs user preferences data that includes extraction of meetings and events (see abstract and ¶[0091]).  GALVIN discloses a method for identifying content in a document, including tasks (see ¶[0049]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include task extraction as taught by GALVIN in the system executing the method of RAWAT with the motivation to capture preferred data about events from correspondence.  

Claim 3 (Previously Presented)
the method as recited in claim 1.
RAWAT further discloses wherein the at least one source indicated in the task extraction preferences includes at least one of one or more applications or one or more services (see ¶[0020]; a user having a registered account with the system may be provided with a universal e-mail address to which all correspondence may be directed).

Claim 4 (Previously Presented)
The combination of RAWAT, FISCHER, YAN, GALVIN, BITONTI, GHOTBI, and GRUBER discloses the method as recited in claim 1.
RAWAT does not specifically disclose, but GALVIN discloses, wherein identifying a task comprises: ascertaining, by the at least one processor, at least one of a date or a time associated with the task; wherein the information pertaining to the task indicates at least one of the time or the date; the at least a portion of the information being provided including at least one of the time or the date (see ¶[0049] and [0054]; the task may be associated with a due date of Thursday derived from the context).
RAWAT discloses a method of automating data capture from electronic correspondence that employs user preferences data that includes extraction of meetings and events (see abstract and ¶[0091]).  GALVIN discloses a method for identifying content in a document, including tasks (see ¶[0049]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include task extraction, including date, as taught by GALVIN in the system executing the method of RAWAT with the motivation to capture preferred data about events from correspondence.  

Claim 6 (Currently Amended)
the method as recited in claim 1.
RAWAT does not specifically disclose, but GRUBER discloses, wherein the second task comprises making a reservation at a restaurant and the second link is to an online restaurant reservation service (see ¶[0017]-[0019] and [0120]-[0122]; automate the use of data and services over the internet to reserve things to do, including but not limited to restaurants and bars.  Use interface input such as buttons and links and calendar usage).
RAWAT discloses a method of automating data capture from electronic correspondence that employs user preferences data that includes extraction of meetings and events that are maintained in a calendar (see abstract and ¶[0091]).  GRUBER discloses a virtual assistant that automatically makes reservations using calendar and application usage and history (see ¶[0019].  It would have been obvious to make reservations based on calendar entries as taught by GRUBER in the system executing the method of RAWAT since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  
Claim 23 (Previously Presented)
The combination of RAWAT, FISCHER, YAN, GALVIN, BITONTI, GHOTBI, and GRUBER discloses the method as recited in claim 1.
RAWAT does not specifically disclose, but GALVIN discloses, the information comprising a Uniform Resource Locator (URL) or hypertext link that facilitates completion of the task (see ¶[0048]; the analysis may render a hotlink).
RAWAT discloses a method of automating data capture from electronic correspondence that employs user preferences data that includes extraction of meetings and events (see abstract and ¶[0091]).  GALVIN discloses a method for identifying content in a document, 

Claim 26 (Currently Amended)
The combination of RAWAT, FISCHER, YAN, GALVIN, BITONTI, GHOTBI, and GRUBER discloses the method as recited in claim 1.
RAWAT does not specifically disclose, but YAN discloses, the at least one source including a phone number of the device from which at least some electronic communications transmitted between the individual and the one or more other individuals are to be monitored (see ¶[0049]; meaningful information may be extracted from the email.  See also ¶[0018], [0020], and [0039]; certain messages may be accessible through sms, a word processing service, and e-mail.  Contacts may be accessible through a phone’s contact list. Phone numbers may be associated with e-mail addresses that belong to the same contact).
RAWAT discloses a method and system of automating data capture from electronic correspondence that includes parsing and filtering of messages (see abstract).  YAN discloses a method of identifying data associated with a user that includes extracting information from messages from contacts with associated phone number and e-mail addresses.  It would have been obvious for one of ordinary skill in the art to associate phone numbers and messages with contacts as taught by YAN in the system executing the method of RAWAT with the motivation to identify content in correspondence associated with certain contacts.  

Claim 28 (Currently Amended)
The combination of RAWAT, FISCHER, YAN, GALVIN, BITONTI, GHOTBI, and GRUBER discloses the method as recited in claim 1.
the task extraction preferences specifically identifying the at least one source from which at least some electronic communications transmitted between the individual and the one or more other individuals are to be monitored (see abstract; selectively extract data from identified types of correspondence, and forwards extracted data in accordance with user preferences data.  See also ¶[0091]; date and time of an upcoming event extracted from an e-mail reminder and exported the user’s schedule or calendar).

Claim 29 (Previously Presented)
The combination of RAWAT, FISCHER, YAN, GALVIN, BITONTI, GHOTBI, and GRUBER discloses the method as recited in claim 1.
RAWAT further discloses the at least one source including the user account of the individual (see ¶[0010] and [0018]; correspondence delivered to an email account of a user).

Claim 30 (Currently Amended)
The combination of RAWAT, FISCHER, YAN, GALVIN, BITONTI, GHOTBI, and GRUBER discloses the method as recited in claim 29.
RAWAT further discloses the user account being at least one of an electronic mail account of the individual or the social network account of the individual (see ¶[0010] and [0018]; correspondence delivered to an email account of a user.  Account information related to that user’s various accounts).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0174185 A1 to RAWAT et al. in view of US 2011/0289451 A1 to FISCHER, US 2015/0186369 A1 to YAN et al., US 2014/0244242 A1 to GALVIN et al., US 2014/0164372 A1 to BITONTI et al., US 2017/0004396 A1 to GHOTBI et al., and US 2012/0265528 A1 to . as applied to claim 1 above, and further in view of US 2004/0267595 A1 to Woodings et al. (hereinafter ‘WOODINGS’).

Claim 2 (Currently Amended)
The combination of RAWAT, FISCHER, YAN, GALVIN, BITONTI, GHOTBI, and GRUBER discloses the method as recited in claim 1.
The combination of RAWAT, FISCHER, YAN, GALVIN, BITONTI, GHOTBI, and GRUBER does not specifically disclose, but WOODINGS discloses, wherein the identifying the task based, at least in part, on the social network content is performed when the social network content has not been opened based, at least in part, on the message extraction preference (see ¶[0587]; filter by message status, such as unread messages).
RAWAT discloses a method of automating data capture from electronic correspondence that employs user preferences data that includes meetings and events (see abstract and ¶[0091]).  WOODINGS discloses a document management system that filters documents according to status, including whether they are read or unread.  It would have been obvious to include the filter as taught by WOODINGS in the system executing the method of RAWAT with the motivation to extract and filter content from messages.
 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0174185 A1 to RAWAT et al. in view of US 2011/0289451 A1 to FISCHER, US 2015/0186369 A1 to YAN et al., US 2014/0244242 A1 to GALVIN et al., US 2014/0164372 A1 to BITONTI et al., US 2017/0004396 A1 to GHOTBI et al., and US 2012/0265528 A1 to GRUBER et al. as applied to claim 1 above, and further in view of US 2007/0198977 A1 to Abernathy, JR et al. (hereinafter ‘ABERNATHY’).

Claim 22 (Previously Presented)
the method as recited in claim 1.
The combination of RAWAT, FISCHER, YAN, GALVIN, BITONTI, GHOTBI, and GRUBER does not specifically disclose, but ABERNETHY discloses, wherein identifying a task to be performed by the individual is performed using a prediction model, the method further comprising: updating the prediction model based, at least in part, on user interaction or lack of user interaction with the at least a portion of the information that is provided (see ¶[0072]; if the user decides to accept performance of the task, then the task list data structure entry is updated to reflect acceptance of the task on the corresponding client device.
RAWAT discloses a method of automating data capture from electronic correspondence that employs user preferences data that includes meetings and events (see abstract and ¶[0091]).  GALVIN discloses context based document analysis that generates action items that include tasks in to-do lists (see ¶[0049]).  ABERNETHY discloses updating task lists data when a task is accepted or rejected.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the updating of tasks lists as taught by ABERNETHY in the system executing the method of RAWAT and GALVIN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624